Filed 6/1/16 P. v. Torres CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B264337

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA082749)
         v.

ANTHONY TORRES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Hayden
Zacky, Judge. Affirmed.


         Paul E. Katz, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Margaret E. Maxwell and Tannaz
Kouhpainezhad, Deputy Attorneys General, for Plaintiff and Respondent.

                                                       ******
       Anthony Ray Torres appeals from his judgment of conviction and contends the
court committed reversible error when it denied his request to represent himself. We
disagree and affirm.
                                         FACTS
       Officers stopped appellant and his companion at approximately 11:00 p.m. one
evening as they were walking in a residential area. The officers recognized appellant’s
companion and knew he was on formal probation. They engaged appellant and his
companion in conversation and asked appellant “if he had anything on him.” Appellant
replied “yes” and gestured to his right side. One officer conducted a patdown search of
appellant and found an 18-inch concealed knife tucked into appellant’s waistband.
                           PROCEDURAL BACKGROUND
       The information charged appellant with one count of carrying a concealed dirk or
dagger (Pen. Code, § 21310), a felony, and alleged appellant had one prior conviction for
a serious or violent felony (robbery; Pen. Code, § 211) within the meaning the of the
“Three Strikes” law (Pen. Code, §§ 667, subds. (b)-(j), 1170.12).
       Approximately one month prior to trial, appellant requested new counsel. The
court held a Marsden hearing.1 Appellant said he did not think defense counsel was
trying to help him because of “the way he talks and his attitude.” He also complained
that he had asked for a copy of the police report and “all the evidence,” and counsel had
given those things to him, but he had lost them. Counsel responded that he told appellant
he would give him new copies of the lost paperwork, but he could not do it that day as he
had no copies with him. Counsel further explained that appellant generally was not
happy with his representation because he did not like the reality that counsel was
communicating to him—i.e., that appellant’s alleged prior strike would double his



1      People v. Marsden (1970) 2 Cal. 3d 118, 123-125 (Marsden) (when the defendant
requests new counsel, the trial court should hold a hearing to permit the defendant to
explain his or her reasons for the request).



                                             2
sentence if found true, despite that the prior strike was a juvenile adjudication. Appellant
refused to believe the prior strike was relevant or could have any bearing on the case and
did not want to take counsel’s advice to accept the prosecution’s plea deal. Counsel
noted that he had spoken with appellant’s mother and he had some mental health issues,
and while he believed appellant was competent to stand trial, appellant did not seem to be
grappling well with his options and potential consequences.
       The court noted for the record that appellant did “not demonstrate that he is not
competent,” though he appeared to be “a little bit slow to think at times.” The court
denied the Marsden motion.
       Once the Marsden hearing concluded, the court briefly explained to appellant that
his prior juvenile adjudication for robbery could be used as a strike against him to double
his sentence. (See, e.g., People v. Nguyen (2009) 46 Cal. 4th 1007, 1015.) After the
court’s explanation, the following colloquy occurred:
             “The Defendant: And [defense counsel] said that I can go pro per
       which means I could be my own lawyer or something like that, like go to
       the—
              “The Court: If that is something that you want to do you could, we
       will give you what is called a Faretta[2] waiver and you can try to fill it out
       but I am telling you right now based on my interactions with you, I
       wouldn’t do it. You are going to go up against a very experienced
       prosecutor.
              “The Defendant: He either defends me or I go pro per, right?
              “The Court: Correct.
              “The defendant: Yeah.
              “The Court: If you want to go pro per though I will be happy to give
       the Faretta waivers but you had better be ready for trial pretty soon because
       your trial is going to start within 15 days of today. It is a really simple
       case, not complicated.



2      Faretta v. California (1975) 422 U.S. 806 (Faretta).



                                               3
             “The Defendant: I prefer to go pro per and not have [defense
       counsel] as my public defender.
              “The Court: To me it sounds like you are making a knee-jerk
       reaction here because I didn’t replace him as your lawyer.
              “The Defendant: What was that?
              “The Court: It sounds to me like you are saying you want to
       represent yourself just because I didn’t give you a new lawyer.
              “The Defendant: No, I would rather represent myself. I have
       studied the law a little bit.
              “The Court: You are a little slow.
              “The Defendant: I am. I don’t really know what is going on.
              “The Court: You want to go against a D.A.? They are going to rip
       you to shreds if you go to trial.
              “The Defendant: They probably will.
              “The Court: I know they will.
              “The Defendant: I mean they will.
              “The Court: You want to do that?
              “The Defendant: Well, yeah, because either --
              “The Court: Let’s give him the Faretta waivers in the back. [¶]
       You can read the Faretta waivers and then we will bring you out in a little
       while and I will go over them with you, okay?”
       After the recess for appellant to review the Faretta form, the court noted that it
believed appellant’s request to represent himself was “impulsive and equivocal,” but it
nevertheless proceeded to go through the Faretta waiver form with him. Appellant
initialed only the first box on the Faretta form, which advised him of his right to an
attorney, and then filled in his age as 20 years old. He did not fill out the remainder of
the form in any manner.
       The court asked appellant how he was going to represent himself when he could
not understand the form, and asked if he was able to read the form. Appellant indicated
he was not able to read it. The court again expressed a concern that appellant was acting


                                               4
impulsively, observing: “I am very concerned that you are asking to represent yourself,
you are being kind of, almost like a child because you didn’t get what you want, because
I didn’t appoint a new lawyer so you are like, kind of like stomping your feet and saying
fine, I just want to represent myself. And I think that is what you are doing.” Appellant
denied that he was acting impulsively or in anger.
       The court asked the highest level of appellant’s education; he replied he was “a
couple” credits shy of getting his high school degree through adult school. Appellant
then explained he could read, but he was having a problem understanding or focusing on
the Faretta form. The court attempted to go through the Faretta form orally with
appellant because it was concerned he could not “understand intelligently what is on this
waiver form.” Appellant indicated he understood his right to an attorney and right to a
speedy and public jury trial. The court asked whether he understood that he had the right
to subpoena witnesses or documents he may need in his defense, to which appellant
responded: “Not really, but as in like, I could get my information, like the police report.”
As to the other rights on the form (rights to confront and cross-examine witnesses,
against self-incrimination, and to act as his own attorney), when the court asked appellant
if he understood each, appellant failed to respond to the court’s query each time. Of
particular significance, appellant did not respond when the court asked him specifically
about his right to represent himself:
               “The Court: I am not getting a response. [¶] Do you understand
       that you have the right to act as your own attorney, you may waive the right
       to the assistance of a professional attorney, and do you further understand if
       you choose to act as your own lawyer you will have to conduct your own
       defense without the assistance of an attorney, do you understand that?
              “The Defendant: (No response).
              “The Court: Getting no response. . . .”
       Appellant further failed to respond at all when the court asked whether he
understood the nature of the charges against him or the elements of the charge and
defenses.



                                              5
       The court proceeded to deny appellant’s motion to represent himself on two bases.
First, the court found the request impulsive and equivocal and made in response to the
court’s refusal to grant his Marsden motion. Second, the court found appellant did not
knowingly and intelligently waive his right to counsel with an understanding of the
probable risks. (“[T]he court is making a finding that Mr. Torres is unable to understand
the Faretta waiver, I can’t get through it with him. We have provided him a copy to
read, which he didn’t understand. I tried to go over it with him verbally and he is unable
to understand verbally what I am telling him . . . .”)
       The case proceeded to trial and the jury found appellant guilty as charged. The
court found the prior strike allegation to be true. It sentenced appellant to a total of four
years in state prison, consisting of the midterm of two years, doubled for the prior strike
finding. Appellant filed a timely notice of appeal.
                                       DISCUSSION
       The Sixth Amendment of the United States Constitution gives defendants the right
of self-representation. (Faretta, supra, 422 U.S. at p. 819.) To invoke the right of self-
representation, the defendant should unequivocally assert the right within a reasonable
time before trial. (People v. Windham (1977) 19 Cal. 3d 121, 127-128.) “The court faced
with a motion for self-representation should evaluate not only whether the defendant has
stated the motion clearly, but also the defendant’s conduct and other words. Because the
court should draw every reasonable inference against waiver of the right to counsel, the
defendant’s conduct or words reflecting ambivalence about self-representation may
support the court’s decision to deny the defendant’s motion. A motion for self-
representation made in passing anger or frustration, an ambivalent motion, or one made
for the purpose of delay or to frustrate the orderly administration of justice may be
denied.” (People v. Marshall (1997) 15 Cal. 4th 1, 23; see People v. Lewis and Oliver
(2006) 39 Cal. 4th 970, 1002 [“Equivocation of the right of self-representation may occur
where the defendant tries to manipulate the proceedings by switching between requests
for counsel and for self-representation, or where such actions are the product of whim or
frustration.”].)


                                               6
       In addition, “[a] knowing and intelligent waiver of the right to counsel is required
before a criminal defendant is allowed to represent himself. [Citation.] The defendant
should be made aware of the dangers and disadvantages of self-representation so the
record shows he is making an informed choice with his eyes wide open. [Citation.] The
purpose of this requirement is to determine whether the defendant in fact understands the
significance and consequences of his decision and whether that decision is voluntary.
[Citation.] On appeal the test is not whether specific warnings or advisements were
given. Instead, we examine the record as a whole to determine whether the defendant
understood the disadvantages of self-representation, including the risks and complexities
of his case.” (People v. Miranda (2015) 236 Cal. App. 4th 978, 984.)
       We examine the record de novo for error. (People v. Miranda, supra, 236
Cal.App.4th at p. 984.) Error in denying a timely motion for self-representation is
reversible per se. (People v. Joseph (1983) 34 Cal. 3d 936, 946-948.)
       In this case, the court found both that appellant’s request for self-representation
was equivocal and that he was not knowingly and intelligently waiving his right to
counsel. Either basis would have been sufficient to deny appellant’s Faretta motion.
(People v. Welch (1999) 20 Cal. 4th 701, 729.) Even assuming appellant’s request was
unequivocal, we hold the court properly determined appellant was not knowingly and
intelligently requesting to represent himself. (See People v. Phillips (2006) 135
Cal. App. 4th 422, 429 [“[A]n unequivocal request only triggers the inquiry into whether
the defendant is competent to make the request and whether he understands the risks and
disadvantages attendant to self-representation.”].)
       The court attempted to make appellant aware of the dangers and disadvantages of
self-representation and determine whether he understood the consequences of his request
by first giving him the Faretta form. Appellant did not fill out the majority of the form,
indicated he could not understand the form, and possibly could not even read it. The
court then attempted to review the advisements on the form with him orally. Although he
indicated he understood some, he did not respond at all to several of the court’s
advisements. Most significantly, appellant would not respond when the court asked if he


                                               7
understood that he had the right to waive counsel, and if he chose to represent himself, he
would have to conduct his defense without the aid of an attorney. On this record, the
court was justified in refusing to find appellant understood the disadvantages of self-
representation and refusing to find he knowingly and intelligently waived his right to
counsel.
       Appellant contends the Faretta form should not be used as a litmus test, otherwise
any defendant who fails to “fully comprehend” the legalese on the form could be
deprived of the right of self-representation. The circumstances here constitute much
more than a failure to fully comprehend the legalese on the form, and the cases on which
appellant relies to illustrate his point are readily distinguishable.
       In People v. Silfa (2001) 88 Cal. App. 4th 1311 (Silfa), the “defendant clearly
established he knew and understood the significance and consequences of his decision
and without coercion he wanted to waive his right to counsel.” (Id. at p. 1323.) The
court advised the defendant orally of the dangers of self-representation and then gave him
time to review the Faretta form. There was no indication he could not read or understand
the form. (Silfa, supra, at pp. 1314-1315.) When he returned to the courtroom, he
“indicated to the court that he knew what crime he was charged with violating, he
understood his right to counsel, his right to a jury trial, his right to use the subpoena
power of the court, his right of cross-examination, his right against self-incrimination and
his right to present a defense. He also told the court he understood he would not receive
special privileges and indicated to the court he understood all the dangers of self-
representation and the responsibility to act appropriately in court.” (Id. at p. 1315.) The
court and the defendant then engaged in an extended discussion in which the court
questioned his knowledge of the charges against him, his possible sentence, voir dire, and
potential evidentiary issues, among other things. (Id. at pp. 1315-1321.) After this,
despite finding that the defendant was “‘mentally competent and . . . fully informed of the
right to counsel,’” the court found appellant was not intelligently and voluntarily waiving
his right to counsel. (Id. at p. 1321, italics omitted.) In this context, the appellate court
reversed the judgment and held the Faretta form could not “be used to disqualify


                                                8
individuals who do not understand each nuance of the complex subject matter presented.”
(Silfa, supra, at p. 1322.) The defendant “had demonstrated that he was literate and
understood the dangers of self-representation. Nothing more was required of him in
order to exercise his right of self-representation.” (Ibid.)
       Thus, unlike appellant, the defendant in Silfa responded to all the court’s queries
and indicated he understood all the rights and waivers at issue, both by filling out the
Faretta form and by responding orally. By contrast, here, it was far from clear that
appellant understood the significance and consequences of his decision. It is not the case
that appellant merely failed to comprehend every complex nuance of the Faretta form.
       People v. Weber (2013) 217 Cal. App. 4th 1041 is equally far afield. In that case,
the defendant argued the court failed to ensure that he knowingly and voluntarily waived
counsel. The court attempted to provide standard Faretta admonitions, but the
“defendant interrupted repeatedly, and refused to answer or gave hostile answers to
standard questions posed by” the court. (Weber, at p. 1059.) The appellate court
concluded the “defendant was trying to inject reversible error into the case by insisting on
his right to proceed without counsel, but thwarting the trial court’s ability to complete
standard Faretta admonitions. Further, the trial court did ascertain on the record that
defendant understood he would be held to the same standards as an attorney, that the trial
court would not assist him in representing himself, and that another trial judge had
recently allowed defendant to represent himself in a criminal case.” (Id. at p. 1045.)
Under those circumstances, the “record support[ed] the trial court’s finding that
defendant knowingly and voluntarily chose to waive counsel.” (Ibid.) The record did not
reflect “‘“confusion on defendant’s part” regarding the “risks of self-representation, or
the complexities of his case, much less that his election to represent himself was other
than voluntary.”’” (Id. at p. 1059.)
       We cannot say the same here. If appellant’s failure to respond to the court’s
questioning and failure to fill out the Faretta form does not reflect a genuine lack of
understanding, it may be seen as evidence that appellant was avoiding the issues because



                                               9
he was equivocating on his initial request to represent himself. In either of these
circumstances, the court did not err in denying his Faretta motion.
       In short, “[o]ur waiver inquiry ‘must be pragmatic,’ and focused upon ‘the status
of the defendant’s knowledge and understanding at the time of the purported waiver.’
[Citation.] ‘The requirement is met if the record establishes the defendant is literate and
understanding and has voluntarily exercised the choice of representing himself.’”
(People v. Sullivan (2007) 151 Cal. App. 4th 524, 546.) The record did not so establish
here, and the court did not therefore err in denying appellant’s Faretta motion.
                                     DISPOSITION
       The judgment is affirmed.




                                                         FLIER, J.
WE CONCUR:




              BIGELOW, P. J.




              RUBIN, J.




                                              10